Opinion by
Head, J.,
But little if anything of value can be added to the opinions filed by the learned trial judge with his findings and by the court in banc dismissing the exceptions thereto. The liability of the defendants to pay the claim sued for was practically admitted. As against this they sought to set off a payment they had made some time earlier to the plaintiffs on account of the death of one Pearsall, a member of the plaintiff council. This payment it was alleged had been procured by the false and fraudulent representations made by the plaintiffs or their officers. This allegation was not established by proof as the learned judge below found from the evidence. It was not denied that Pearsall, at the time of his death in February, 1909, and for a long period before that date, was a member of plaintiff council. As the learned judge further finds, “Pearsall at the time of his death was not in arrears; he was entitled to and did receive sick benefits to the amount of $1.00 per week, and that more than four weeks, ”—the probationary period mentioned in the by-laws—“had elapsed since all his arrearages had been paid. He must therefore be regarded as having been in good standing and entitled to benefits at the time of his death, and plaintiff council was justified in paying funeral benefits to his beneficiaries.”
Under these circumstances the most that could be urged against the plaintiff council would be that in good faith, in the discharge of what was believed to be an honest obligation, but under a misapprehension as to their legal liability, they paid to the beneficiary the funeral benefits provided for in the by-laws. The defendants, induced thereto by no fraud or misrepresentation, but laboring *116under the same mistake, returned, without protest, to the subordinate council the amount so paid out as they had undertaken to do. How can money so paid be recovered? De La Cuesta v. Ins. Co., 136 Pa. 62; Shenango Furnance Co. v. Fairfield Twp., 229 Pa. 357.
The questions raised by the numerous assignments of error turn upon the construction of the several by-laws of the two councils and the application of these by-laws to the particular facts in evidence. They involve no legal principle of general interest or importance. No good purpose, therefore, would be subserved by discussing these assignments in detail. Upon due consideration of the entire record and the able arguments of . counsel, we are all of opinion that the record exhibits no reversible error. The hope of securing some financial aid during sickness and a fund to discharge the expenses of his own burial are the laudable incentives which induce a man to become a member of these beneficial associations, and'courts will not be astute to find technical reasons to destroy its fruition. Certainly beneficial associations are entitled to the protection of the law against covinous raids upon their treasuries. But when a defense of that character is set up against a claim for sick or death benefits, it is not too much to require that it should be clearly supported by the evidence. The assignments of error are all dismissed.
Decree aflarmed.